DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 13 are objected to because of the following informalities:  Please change physical uplink shared channel to physical downlink shared channel in: line 3 of Claim 1, line 6 of Claim 8, and line 6 of Claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,615,927) in view of Li et al. (US 2018/0310298).
Regarding Claim 1, Kim teaches a method of a user equipment (UE) to transmit a physical uplink control channel (PUCCH) in a wireless communication system, the method comprising: receiving a physical downlink shared channel (PDSCH) from a base station; and transmitting, to the base station, the PUCCH including hybrid automatic retransmit request (HARQ)-acknowledgment (ACK) information for the 
Kim does not teach wherein a transmission power of the PUCCH is determined based on a priority between the first PDSCH and the second PDSCH and/or a bit configuration of the HARQ-ACK information.
Li, which also teaches the use of HARQ-ACK, teaches wherein a transmission power of the PUCCH is determined based on a priority between the first PDSCH and the second PDSCH and/or a bit configuration of the HARQ-ACK information (Sections 0035, 0036, nsubHARQ denotes the number of effective HARQ--ACK bits transmitted, which is a bit configuration).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kim with the above features of Li for the purpose of supporting the transmission of uplink control information (UCI) exceeding 22 bits as taught by Li.
Regarding Claim 8, Kim teaches a user equipment (UE) transmitting a physical uplink control channel (PUCCH) in a wireless communication system, the UE comprising: a transceiver configured to transmit and receive a radio signal; and a processor functionally connected to the transceiver, wherein the processor is configured to: receive a physical downlink shared channel (PDSCH) from a base station (Col. 8 lines 59 – 66, typical UEs comprise transceivers and processors); and transmit, to the base station, the PUCCH including hybrid automatic retransmit request (HARQ)-
Kim does not teach wherein a transmission power of the PUCCH is determined based on a priority between the first PDSCH and the second PDSCH and/or a bit configuration of the HARQ-ACK information.
Li, which also teaches the use of HARQ-ACK, teaches wherein a transmission power of the PUCCH is determined based on a priority between the first PDSCH and the second PDSCH and/or a bit configuration of the HARQ-ACK information (Sections 0035, 0036, nsubHARQ denotes the number of effective HARQ--ACK bits transmitted, which is a bit configuration).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kim with the above features of Li for the purpose of supporting the transmission of uplink control information (UCI) exceeding 22 bits as taught by Li.
Regarding Claim 13, Kim teaches a base station receiving a physical uplink control channel (PUCCH) in a wireless communication system, the base station comprising:  a transceiver configured to transmit and receive a radio signal; and a processor functionally connected to the transceiver, wherein the processor is configured to: transmit a physical downlink shared channel (PDSCH) to a user equipment (UE) (Col. 8 lines 59 – 66, typical base stations or NBs comprise transceivers and processors); and receive, from the UE, the PUCCH including hybrid automatic 
Kim does not teach wherein a transmission power of the PUCCH is determined based on a priority between the first PDSCH and the second PDSCH and/or a bit configuration of the HARQ-ACK information.
Li, which also teaches the use of HARQ-ACK, teaches wherein a transmission power of the PUCCH is determined based on a priority between the first PDSCH and the second PDSCH and/or a bit configuration of the HARQ-ACK information (Sections 0035, 0036, nsubHARQ denotes the number of effective HARQ--ACK bits transmitted, which is a bit configuration).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kim with the above features of Li for the purpose of supporting the transmission of uplink control information (UCI) exceeding 22 bits as taught by Li.
Regarding Claims 7, 12, 15, The Kim combination teaches all of the claimed limitations recited in Claims 1, 8, 13.  Kim further teaches wherein the first PDSCH is a PDSCH corresponding to target service, quality of service (QoS), block error rate (BLER) requirement, lower reliability requirement, higher latency requirement, longer TTI length, and/or smaller subcarrier spacing with a lower priority than the second 

PLEASE NOTE: It has been established above that Kim teaches a first PDSCH and a second PDSCH therefore this feature or fact will not be repeated in the following claims.
Claims 2 – 5, 9, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,615,927) in view of Li et al. (US 2018/0310298), as applied to Claims 1, 8, 13 set forth above, and further in view of Suzuki et al. (US 2012/0263060)
Regarding Claims 2, 9, 14, The above Kim combination teaches all of the claimed limitations recited in Claims 1, 8, 13.  The Kim combination does not teach wherein when a number of NACK bits of the HARQ-ACK information is equal to or greater than a pre-configured ratio, the transmission power of the PUCCH is configured to be greater than a transmission power when the number of NACK bits is less than the pre-configured ratio.
Suzuki, which also teaches the use HARQ, teaches wherein when a number of NACK bits of the HARQ-ACK information is equal to or greater than a pre-configured ratio, the transmission power of the PUCCH is configured to be greater than a transmission power when the number of NACK bits is less than the pre-configured ratio (Section 0007, 0008, all parameters of the formula remaining the same except for the parameter nsubHARQ renders a scenario wherein the power of the PUCCH is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kim combination with the above features of Suzuki for the purpose of performing efficient control of transmission of the PH (Power Headroom) as taught by Suzuki.
Regarding Claims 3, 10, The above Kim combination teaches all of the claimed limitations recited in Claims 1, 8.  The Kim combination does not teach wherein when a number of NACK bits for the second PDSCH of the HARQ-ACK information is equal to or greater than a pre-configured ratio, the transmission power of the PUCCH is configured to be greater than a transmission power when the number of NACK bits for the second PDSCH is less than the pre-configured ratio.
Suzuki, which also teaches the use HARQ, teaches wherein when a number of NACK bits for the PDSCH of the HARQ-ACK information is equal to or greater than a pre-configured ratio, the transmission power of the PUCCH is configured to be greater than a transmission power when the number of NACK bits for the PDSCH is less than the pre-configured ratio (Section 0007, 0008, all parameters of the formula remaining the same except for the parameter nsubHARQ renders a scenario wherein the power of the PUCCH is increased when the number of NACK bits is greater and the power of the PUCCH is decreased when the number of NACK bits is lower).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kim combination with the 
Regarding Claim 4, The Kim combination teaches all of the claimed limitations recited in Claim 3.  Suzuki further teaches wherein when the transmission power of the PUCCH exceeds a maximum transmission power of the PUCCH, at least one of HARQ-ACK bits for the first PDSCH is dropped (Sections 0007, 0008, all parameters of the formula remaining the same except for the parameter nsubHARQ renders a scenario wherein the power of the PUCCH is increased when the number of NACK bits is greater and the power of the PUCCH is decreased when the number of NACK bits is lower, when the number of HARQ-ACK bits go from high to low bits are effectively dropped).
Regarding Claim 5, The Kim combination teaches all of the claimed limitations recited in Claim 1.  The Kim combination does not teach wherein the transmission power of the PUCCH is determined based on information about a number of HARQ-ACK bits for the PDSCH, wherein the information about the number of HARQ-ACK bits for the PDSCH is information weighted to a number of HARQ-ACK bits for the second PDSCH.
Suzuki, which also teaches the use HARQ, teaches wherein the transmission power of the PUCCH is determined based on information about a number of HARQ-ACK bits for the PDSCH, wherein the information about the number of HARQ-ACK bits for the PDSCH is information weighted to a number of HARQ-ACK bits for the PDSCH (Sections 0007, 0008, the number of bits of the HARQ (ACK/NACK) is for the PDSCH therefore the number of bits of the HARQ (ACK/NACK) is related to the number of HARQ-ACK bits for the PDSCH).
.

Claims 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,615,927) in view of Li et al. (US 2018/0310298), as applied to Claim 1 set forth above, and further in view of Hosseini et al. (US 2018/0376464)
Regarding Claims 6, 11, The Kim combination teaches all of the claimed limitations recited in Claims 1, 8.  The Kim combination does not teach wherein the first PDSCH is a PDSCH for non-ultra reliable low latency communication (URLLC), and the second PDSCH is a PDSCH for URLLC.
Hosseini, which also teaches the use of a PDSCH, teaches a PDSCH for non-ultra reliable low latency communication (URLLC), and for URLLC (Section 0053, PDSCH can be used for non-URLLC and URLLC).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kim combination with the above features of Hosseini for the purpose of providing URLLC as taught by Hosseini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
November 10, 2021